NUMBER 13-14-00154-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


     IN RE AMERICAN GENERAL LIFE INSURANCE COMPANY AND
             AMERICAN INTERNATIONAL GROUP, INC.


                         On Petition for Writ of Mandamus.


                                         ORDER

     Before Chief Justice Valdez and Justices Benavides and Longoria
                             Order Per Curiam

       Relators, American General Life Insurance Company and American International

Group, Inc., filed a petition for writ of mandamus in the above cause on March 10, 2014,

contending that the trial court erred in refusing to enforce a forum selection clause. This

petition for writ of mandamus joins two other original proceedings currently pending in this

Court, In re Agresti, filed in cause number 13-14-00126-CV and In re ING America

Equities, Inc. and Security Life of Denver Insurance Company, filed in cause number 13-

14-00149-CV. Each of these three original proceedings arise from the same trial court

cause number and concern the same or similar issues. This Court has already requested
that the real parties in interest file a response to the petitions for writ of mandamus in

cause numbers 13-14-00126-CV and 13-14-00149-CV and such responses are due on

or before March 20, 2014.

       In this cause, the Court requests that the real parties in interest, Rosario Parra as

Trustee of the Raul A. Marquez Trust and Dr. Raul A. Marquez, or any others whose

interest would be directly affected by the relief sought, file a response to this petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.


                                                         PER CURIAM


Delivered and filed the
11th day of March, 2014.




                                                 2